NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 JOHN W. BIDDLE,

                   Petitioner,                Civil Action
                                           No. 15-2058 (RMB)
      v.

 STEPHEN D'ILLIO, et al.,                       OPINION

                   Respondents.



BUMB, United States District Judge.

     This matter comes before the Court on a motion to compel filed

by Petitioner John Biddle. (ECF No. 15). He asks the Court to

compel the New Jersey state courts to assign him counsel to assist

him with his post-conviction relief (“PCR”) petition. Id. For the

reasons stated below, the motion is denied.

     BACKGROUND

     Petitioner filed a petition for writ of habeas corpus under

28 U.S.C. § 2254 on March 23, 2015. (ECF No. 1). The Court

administratively terminated the petition on March 31, 2015 because

Petitioner had not used the form provided by the Clerk’s Office.

(ECF No. 2). Petitioner submitted the correct document, and the

Court reopened the matter. (ECF No. 7).
     The Court reviewed the petition prior to service on respondent

pursuant to 28 U.S.C. § 2254 Rule 4. (ECF No. 11). The Court

administratively   terminated   the    petition   after      finding   that

Petitioner had failed to comply with Habeas Rule 2 by setting forth

the facts supporting the claims and or containing sufficient

information for the Court to determine whether he exhausted state

remedies as to those claims. (Id. at ¶¶ 8-10). Petitioner filed a

letter requesting that his “mixed” petition be dismissed without

prejudice so he could exhaust his state court remedies. (ECF No.

12). The Court granted his request for a stay on July 26, 2016 and

administratively terminated the matter. (ECF No. 14).

     Petitioner filed the instant motion to compel on June 14,

2019. (ECF No. 15). He asserts the state courts have failed to

address his PCR motion and asks the Court to compel the state

courts to appoint him an attorney to assist him. (Id. at 4). The

Court considers this a motion for writ of mandamus.

     ANALYSIS

     “The district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee

of the United States or any agency thereof to perform a duty owed

to the plaintiff.” 28 U.S.C. § 1361. See also 28 U.S.C. § 1651(a)

(“The Supreme Court and all courts established by Act of Congress

may issue all writs necessary or appropriate in aid of their

respective   jurisdictions   and   agreeable      to   the    usages   and



                                   2
principles of law.”). Mandamus relief is an extraordinary remedy,

and “the Supreme Court has required that ‘a party seeking issuance

have no other adequate means to attain the relief he desires.’”

United States v. Santtini, 963 F.2d 585, 594 (3d Cir. 1992)

(quoting Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980)).

       The Court lacks authority under § 1361 to issue an order

compelling     the    state    courts       to    take   a    particular        action    in

Petitioner’s PCR proceedings as the state courts are not employees

or agencies of the United States. See In re Cook, 589 F. App’x 44,

45    (3d   Cir.     2014)    (“To    the    extent      that    [petitioners]           are

challenging the handling of the ... cases in the state courts ...

and the actions of state officials with respect to those cases,

they do not allege an action or omission by... federal official[s]

within this circuit over which we might exercise our authority by

way   of    mandamus.”).      Moreover,          Petitioner     has   other      remedies

available to him, namely the state appellate courts. “Accordingly,

exercise of our mandamus jurisdiction here would be improper.”

Cook, 589 F. App’x at 45.

       The Court’s stay and abeyance order does not require the state

courts to take any particular action on any PCR petition filed by

Petitioner.     The    order’s       only    purpose     is     to    put   a    hold    on

Petitioner’s federal habeas proceedings and to limit the time in

which Petitioner could make his filing in state court and return



                                            3
to this Court once exhaustion is complete. The order does not

mandate that the state courts accept Petitioner’s filings as timely

or otherwise procedurally proper under state law. Those are issues

to be decided by the state courts. Until Petitioner files a motion

to reopen his § 2254 proceedings accompanied by his second amended

§ 2254 petition, the Court lacks jurisdiction over the proceedings.

     The motion is denied.

     CONCLUSION

     For the reasons stated above, the motion to compel is denied.

An accompanying Order will be entered.



Dated: August 14, 2019

                                    s/ RENÉE MARIE BUMB
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                4
